                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                                 UNITED STATES DISTRICT COURT
                     9                              NORTHERN DISTRICT OF CALIFORNIA
                    10

                    11     STARVONA HARRIS and JONATHAN                  Case No. 4:17-cv-00446-HSG
                           STRICKLAND, individually and on behalf of
                    12     those similarly situated,                      ORDER DENYING JOINT
                                                                          STIPULATION TO CONTINUE
                    13                           Plaintiffs,              TRIAL DATE AND PRETRIAL
                                                                          CONFERENCE DATE
                    14                     vs.
                    15     BEST BUY STORES, L.P., a limited              Dept.:    Courtroom 2 (4th Floor)
                           partnership,                                  Judge:    Hon. Haywood S. Gilliam, Jr.
                    16
                                                 Defendants.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                         DB2/ 35904565.1                       [PROPOSED] ORDER
                     1             The Court, having reviewed the Joint Stipulation to Continue Trial Date and Pretrial
                     2    Conference Date submitted by Plaintiff Starvona Harris and Defendant Best Buy Stores, L.P., and
                     3    upon good cause shown, orders as follows:
                     4             The Court hereby GRANTS the request and ORDERS as follows:
                     5             1.      The Pretrial Conference in this matter shall be continued to May 21, 2019 at 3:00
                     6    p.m.; and
                                                                                      ISTRIC
                     7             2.                                        T    ES D
                                           The Trial in this matter shall beAcontinued to JuneT3,C2019 at 8:30 a.m.
                                                                          T




                                                                                                 O
                                                                     S




                                                                                                  U
                     8



                                                                    ED




                                                                                                   RT
                                                                UNIT
                                                                                           D
                     9    IT IS SO ORDERED.
                                                                                      DENIE




                                                                                                        R NIA
                    10

                    11                                                                                 liam Jr.
                                                                NO

                           Dated: February 8, 2019                              HONORABLE
                                                                                     a y w o o d S. GilHAYWOOD S. GILLIAM, JR.




                                                                                                        FO
                                                                          J u d ge H                District Court Judge
                    12
                                                                  RT




                                                                                                    LI
                                                                         ER
                                                                    H




                                                                                                 A
                    13
                                                                              N                     C
                                                                                                F
                                                                                  D IS T IC T O
                    14                                                                  R
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      1
 ATTORNEYS AT LAW
   COSTA MESA
                         DB2/ 35904565.1                           [PROPOSED] ORDER
